Plaintiff in error, M.L. Bryant, was convicted at the January, 1913, term of the county court of Garvin county on a charge of unlawfully conveying intoxicating liquor from one place in Garvin county, Oklahoma, to another place therein, and his punishment fixed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days. A careful examination of the record discloses no error sufficient to justify a reversal. The judgment of the trial court is, therefore, affirmed.